                 Case 17-14246-EPK Doc 80 Filed 12/17/18 Page 1 of 1
                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                 www.flsb.uscourts.gov

In Re:                                                            Case #17-14246-EPK
Debtor: Linda Ricer                                               Chapter 13

                     FINAL REPORT OF LOSS MITIGATION MEDIATOR
The undersigned court-appointed Mortgage Modification Mediation Mediator, reports
to the court as follows:

A. The final Mortgage Modification Mediation Mediator (MMM) conference was conducted on
12-14-2018 and the following parties were present:

1. [ x ] The Debtor: Linder Ricer &Jimmy Ricer (son)
2. [ x ] The Debtor's Attorney: Harry Ross
3. [ x ] The Lender's Representative: Chris Perez
4. [ x ] The Lender's Attorney: Teresa Hair

B. The final MMM conference was scheduled for 12-14-2018 but not conducted for the
following reason:

1. [   ] The parties settled prior to attending
2. [   ] The case was dismissed
3. [   ] The debtor failed to attend
4. [   ] The debtor's attorney failed to attend
5. [   ] The lender failed to attend
6. [   ] The lender's attorney failed to attend
7. [   ] Other

C. The result of the MMM conference is as follows:

1. [ ] The parties reached an agreement
2. [ x ] The parties did not reach an agreement



Dated: 12.17.18                         Signature of Mediator:        //s// Christian McCue
                                        Printed Name: Christian McCue
                                        Address: 6245 N Federal Hwy # 418 Ft. Lauderdale ,
                                        FL 33308
Copies To:                              Phone: (954) 267-9377
[All Parties to Mediation]              Email: christian.mccue@mccuelaw.com
